Citation Nr: 1731230	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  00-22 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to March 23, 2012.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the United States Army from November 1950 to December 1953. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the Boston, Massachusetts Department of Veterans Affairs (VA) Regional Office (RO).  

An October 2013 rating decision granted entitlement to TDIU, effective from March 23, 2012.  The award of TDIU was based upon a May 2012 rating decision which implemented the Board's October 2011 decision granting service connection for PTSD, awarding a 30 percent rating, effective October 30, 2000.  Based on the Board's November 2016 decision, the Veteran has been awarded an increased (70 percent) rating for his PTSD effective from October 30, 2000.  On his July 2012 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), the Veteran indicated that he became too disabled to work in November 2000 as a result of his service-connected PTSD.  Pursuant to VA's duty to maximize benefits, entitlement to TDIU prior to March 23, 2012, was raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

In July 2002, the Veteran testified before a Veterans Law Judge (VLJ) at a Travel Board hearing; a copy of the transcript is associated with the claims file.  The VLJ who conducted the hearing is no longer employed by the Board.  The Board recognizes that the law requires the VLJ who conducts a hearing to participate in any decision made on the appeal.  38 U.S.C.A. § 7101(c); 38 C.F.R. § 20.707.  In this case, the Veteran was notified that the VLJ who conducted his hearing was no longer employed by the Board in a July 2016 letter.  He was offered the opportunity to have a new hearing and was scheduled, but in July 2016, he responded that he did not desire a new hearing.  Thus, the Board will proceed with adjudication of the matters on appeal without additional hearing testimony. 

In November 2016, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives as the Veteran was afforded a VA mental health examination in November 2016 and an addendum opinion complete with retrospective analysis, in February 2017.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDING OF FACT

Prior to March 23, 2012, and with full consideration of the Veteran's educational and occupational background, the evidence of record supports a finding that his service-connected disabilities combine to render him unable to secure and follow substantially gainful employment.


CONCLUSION OF LAW

Prior to March 23, 2012, the criteria for TDIU have been met.  38 U.S.C.A. §§   5110(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.400, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of judicial efficiency, the foregoing is a concise summation of only the most salient facts and circumstances.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Regardless of any perceived missing evidentiary discussion, the Board vehemently stresses that the instant decision is the product of a thorough and meticulous review of the Veteran's entire record.  See Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying the exhaustion doctrine to uphold the Court's determination not to consider a duty to assist argument that the veteran had not raised before the Board).  


VCAA

VA has a duty to provide specific notification and assistance to the Veteran under the Veterans Claims Assistance Act (VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified as amended at 38 C.F.R. § 3.159 (2016)).  

As the Board's decision to award TDIU prior to March 23, 2012, is completely favorable, no further action is required to comply with the VCAA and implementing regulations for this issue.


TDIU

For the reasons discussed below, the Board finds that the Veteran is entitled to a TDIU prior to the date of his current award, March 23, 2012. 

As noted above, following the November 2016 Board decision, the Veteran holds a 70 percent rating for his PTSD effective from October 30, 2000.  Beginning October 30, 2000, the Veteran had a combined disability evaluation of 80 percent.  In addition to his PTSD, for this time period prior to February 9, 2012, the Veteran had additional service-connected disabilities of status post bayonet wound, osteoarthritis rated as 10 percent disabling from December 22, 1999, dorsum left (minor) wrist bayonet wound scar rated as 10 percent disabling from December 22, 1999, and dorsum right and left hand burn scars rated as noncompensable from December 22, 1999.  The Board notes that the Veteran has a combined evaluation of 90 percent disabling from February 2012 due to the award of entitlement of additional service connected disabilities.  

A total disability rating may be assigned, where the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  As such, the Veteran meets the schedular rating threshold for the grant of a TDIU effective prior to the date of his current award, March 23, 2012.  Thus, the main question before the Board is whether the Veteran's service-connected disabilities alone rendered him unable to obtain substantially gainful employment.

In July 2012, the Veteran indicated that he became too disabled to work in November 2000 as a result of his service-connected PTSD psychiatric symptoms.  See July 2012VA Form 21-8940 ("GED 3 months...tried college could not focus...always on edge").  The mental health evidence of record reflects psychiatric symptomatology of a consistent frequency, severity and duration stemming from the Veteran's initial application for benefits in 2000, as discussed in the November 2016 Board decision awarding entitlement to an initial increased rating of 70 percent disabling for PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 70 percent disability rating under Diagnostic Code 9411, in and of itself, demonstrates little residual ability to obtain and maintain substantially gainful employment, and same is reflected by the evidence of record which demonstrates inconsistent employment following active duty along with moderate to severe mental health symptoms.  See i.e. March 2012 VA examination (concluding the Veteran's PTSD symptoms included difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbance of motivation and mood); July 2001 VA examination ("took other various jobs and he is currently retired"); November 2001 Vet Center treatment report (therapist noting "moderate level of [PTSD] anger...difficulty sleeping...hypervigilance...loner...isolates as a way of avoiding stimuli"); July 2002 Travel Board hearing (testifying to being divorced twice, irritability).  

The Board acknowledges the negative opinion recorded in the February 2017 VA retrospective addendum report.  Specifically, the examiner concluded that based upon the "limited" medical evidence of record, that "it is less likely than not that his PTSD interfered with maintaining employment during the years 2000-2012."  Although the Board acknowledges this examiner's conclusion, the ultimate question of whether a Veteran is capable of substantial gainful employment is an adjudicatory determination, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  Regardless, the Board assigns little probative weight to this examiner's retrospective conclusion as the rationale appears to mainly concern the "minimal evidence" in the claims file, an improper focus on the lack of treatment as the basis for the opinion.  Although further medical inquiry could be undertaken with a view towards development of the alleged "limited" evidence, the Board finds such would not materially assist it in its determination as the Veteran's statements and post-service medical records are consistent with his claim regarding the effect of his psychiatric symptoms upon his ability to work and reflective of social and occupational impairment in most areas.  

Moreover, entitlement to TDIU is based upon the collective effect of the Veteran's service-connected disabilities, and the Board finds that his service-connected bilateral hand and wrist disabilities have been medically found to render him unable to perform his prior vocation as a hairdresser.  The evidence of record consistently demonstrates that the Veteran's service-connected bayonet and burn wounds have greatly impacted the duties associated with salon work.  See i.e. August 2000 VA examination ("Apr 1953 sustained a bayonet wound...Nov 1953...sustained burns to both hands...subsequently he has had slight pain on certain motions of left wrist, and his hands have been sensitive to heat, cold, and chemicals...work was hairdresser"); June 2001 DRO hearing transcript ("trying to blow-dry it with my left hand with the blow-dryer it just bothered my wrist it felt like it was going to sleep all the time...I got out of the business in 1973...and then from that I was just doing menial jobs"); July 2001 VA examination ("sustained a bayonet wound to his left wrist on 04/15/53...has had difficulty with his left wrist ever since...complains of constant pain in the left wrist...worked as a hairdresser but he was forced to give this up in 1973 as he was unable to use the blow dryer in his left hand...then took various other jobs"); November 2016 VA examination ("The veteran's traumatic arthritis to the wrist affects the Veteran's ability for grasping, dexterity, probing, and fine motor movements...These symptoms would impair the performance of physical, occupational/employment activities requiring the use of hands and wrists.")

Addressing this matter in a practical manner, given the positive opinions and upon review of the evidence as a whole, considering the limited available occupations which the Veteran could perform as a result of his service-connected limitations and the nature of his stress induced symptomatology and functional limitations due to service-connected disabilities, the Board resolves reasonable doubt in favor of the Veteran by finding that his service-connected disabilities render him unable to secure or follow substantially gainful employment consistent with his educational and occupational history prior to the current date of award.  38 U.S.C.A. § 5107(b).  


ORDER

A total disability rating for individual unemployability prior to March 23, 2012, is granted.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


